Citation Nr: 1144662	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  03-13 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a seizure disorder, to include as secondary to head trauma.


REPRESENTATION

Veteran represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1969 to August 1972.  This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran now resides in West Virginia, so the matter is now handled by the RO in Huntington, West Virginia.   

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2006 by a Veterans Law Judge no longer employed at the Board.  A transcript is associated with the claims file.  Although the Veteran was not informed of his right to have another hearing, the Board is granting in full the benefit sought on appeal and therefore, the lack of notice and/or development is not prejudicial to the Veteran.

In September 2009, the Board found that new and material evidence had been received to reopen the claim for entitlement to service connection for a seizure disorder, to include as secondary to head trauma, and the claim was remanded for further development.  The claim was remanded again in August 2010.  

In August 2011, the Board requested an expert medical opinion from the Veterans' Health Administration (VHA).  See 38 C.F.R. § 20.901 (2011).  The Board notes that the Veteran was not given the 60 day opportunity to review the medical opinion and submit additional evidence.  However, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development is not prejudicial to the Veteran.  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the Veteran's seizure disorder is causally or etiologically related to his time in service.


CONCLUSION OF LAW

Service connection for a seizure disorder is established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for a Seizure Disorder, to Include as Secondary to Head Trauma

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran is seeking entitlement to service connection for a seizure disorder.  He asserts he received a head injury during service that caused his seizures.  The Veteran contends that he did not have a seizure disorder prior to service and that he was involved in a jeep attack/explosion that caused head trauma.

In determining whether the Veteran's seizure disorder is related to service, the Board will first address whether the presumption of soundness attaches in this instance and, if so, whether it has been rebutted by clear and unmistakable evidence.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled into service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 3.304(b); see also VAOPGCPREC 3-03 and Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability of which the Veteran later complains.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-03.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" pre-existing condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection. 

Service records were reviewed.  The Veteran's entrance examination from December 1969 did not note any seizure disorders.  Service records are devoid of any record of a jeep attack or explosion in which the Veteran may have been involved.  A March 1971 record indicates that the Veteran had a history of seizures (four to five about two years prior).  The note indicated that he was treated at University Hospital in Ohio and placed on an anticonvulsant but stopped his medications when he came in the Army because he felt his history would keep him out of the service.  It was noted that since December 1970, he had recurrent seizures, grand mal, in spite of the fact that he has been taking medication.  The Veteran was admitted to the hospital in April 1971 and a June 1971 report indicates that the Veteran had a two year history of major motor seizures with the only antecedent head trauma being at age 16, when he was hit by a bat.  His diagnosis was probable major motor seizure disorder, unproven.  Discharge examination revealed a finding of seizure disorder and in an August 1972 report of medical history at discharge, the Veteran denied experiencing any head injury during service.  

The Board notes that the Court of Appeals for Veterans Claims (Court) has held that lay statements by a Veteran concerning a pre-existing condition are not sufficient to rebut the presumption of soundness.  See Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners).  

Post-service, in January 1973, the Veteran underwent a VA examination regarding his seizure disorder.  The examiner indicated that he could not "approve or disprove the diagnosis of a seizure disorder," and diagnosed the Veteran as having a seizure disorder by history only.  

In an October 1976 private treatment record, the Veteran was treated for a mild cerebral concussion with multiple soft tissue contusions and a forehead laceration.  The Veteran was noted to have been beaten with a lead pipe on his head and arms.  Following the beating, he passed out, and awoke with a severe headache and blood running down his face.  The Veteran underwent an x-ray of the skull, which was normal.  At the time of treatment, the Veteran reported a history of a seizure disorder that had been diagnosed during service.

Private treatment records from June 1989 to October 2001 reflect treatment for a seizure disorder and a diagnosis of epilepsy.  There is, however, no notation as to the cause or etiology of the Veteran's seizure disorder.

In August 1999, the Veteran underwent a neurological evaluation.  The Veteran reported seizures with an onset following a head wound in Vietnam.  He reported the above-noted jeep attack, being unconscious for a half a day, and a six-month hospitalization.

In an April 2001 VA treatment record, the Veteran reported head trauma in service with seizures.  During the June 2006 hearing, the Veteran indicated that he was treated for seizures during service.  He testified that he had never experienced a seizure until service and said that the VA may have been confused as the Veteran's mother has a history of seizures.  He further stated that he did not have any problems with passing out while in boot camp or jumping school, or anything else during service.  The Veteran testified that he "probably" had a pre-service head injury during a street fight.  He advised that this was not anything that stayed with him or caused him subsequent problems.  

The Veteran was afforded a VA examination in February 2010.  The Veteran reported that his seizures began during service.  The examiner opined that that the Veteran's service treatment records were pretty clear that his seizures were a pre-existing condition and absent a head injury that may have materially changed his epilepsy, it is unlikely that service changed his pre-existing condition beyond its natural course.  The Board notes, however, that the Veteran alleges a head injury during service.  

An addendum VA opinion was obtained in October 2010.  The examiner stated that it appears likely that the Veteran had a pre-existing condition of seizures. 
	
A specialist's opinion was obtained in October 2011.  The specialist opined that the evidence of record does not clearly and unmistakably show that the Veteran had a seizure disorder that existed prior to his entry into service.  The specialist noted that there is evidence it possibly existed prior to service, in that he had treatment at Cleveland Clinic.  The specialist opined that if a seizure disorder did exist prior to entry to service, there is evidence that it became more severe in service, but this was due to both medication and a new head injury rather than it being due to a natural progression of the disorder.  The specialist also noted that it was possible the Veteran had a seizure that could have caused loss of consciousness at the time of the explosion.  In conclusion, the specialist opined that the weight of the evidence seemed equally divided as to whether the seizures that currently exist are due to prior injury before the service or due to the head injury sustained in a jeep explosion.  

As stated previously, the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was pre-existing.  Based on the totality of the evidence, the Board finds that the evidence does not clearly and unmistakably favor a conclusion that the Veteran had a pre-existing seizure disorder at the time of his entry into active military service.  Not having found clear and unmistakable evidence of a pre-existing disability, the claim becomes one of basic service connection. 

The Board has considered the Veteran's arguments in support of his assertions that he suffers from a seizure disorder and that this condition is related to his service.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

The Board finds that service connection for a seizure disorder is warranted.  The Veteran's disorder was not documented during entry into service, but was diagnosed and documented upon discharge from service.  Additionally, the VHA specialist opined in October 2011 that the currently diagnosed seizure disorder is at least as likely as not etiologically related to service and the report of a head injury sustained during service.
  
In view of the totality of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current seizure disorder is etiologically related to his military service and a head injury sustained therein.  As such, upon resolution of every reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for a seizure disorder. 


ORDER

Service connection for a seizure disorder, to include as secondary to head trauma, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


